Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group II (claims 1-2, 5-13, 16-19, and 45; note: claims 14 and 15 were canceled in the second preliminary amendment of July 29, 2020) in the reply filed on 04/06/2022 is acknowledged. Applicant also elected without traverse the following species: a bispecific antibody comprising a first variable domain comprising the heavy chain variable region of SEQ ID NO: 79, and further comprising a second variable domain comprising the heavy chain variable region of SEQ ID NO: 13. The elected bispecific antibody comprises the CDR1, CDR2, CDr3, sequences as specified in claim 19. 
2. Claims 1, 2, 5-13, 16-19, 34-43, and 45 are pending. Claims 1, 2, 5, 6, 8-13, 16, 17, and 19 are currently under consideration. Claims 7, 18, 34-43, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Information Disclosure Statement
3. The information disclosure statement filed on 07/29/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 02/07/2020 are accepted by the examiner.  
Sequence Compliance
5. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification (see, e.g., page 6, the 3rd paragraph; pages 13-15, 19, 33, 38-41; claims 12-13 and 19; Figs. 7-10) have been identified with a SEQ ID NO. 
All the amino acid sequences appearing in the specification and claims must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description of the Drawings. Applicants must provide appropriate amendments to the specification or drawings inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1, 2, 5, 6, 8-13, 16, and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a bispecific antibody that comprises a first variable domain that can bind an extracellular part of human epidermal growth factor receptor (EGFR) and a second variable domain that can bind an extracellular part of human MET Proto-Oncogene, Receptor Tyrosine Kinase (cMET). Claims 2, 5, 6, and 8-11 depend from claim 1. The claims do not require that the first variable domain, the first variable domain, and the bispecific antibody possess any conserved structure nor other disclosed distinguishing feature. Claims 12 and 13 are drawn to a genus of bispecific antibodies by reciting 3 CDRs and its mutations thereof for the first variable domain and by reciting SEQ ID NO: 1-23 and its mutations for the second variable domain, whereas claims 16-17 only limit the heavy chain variable domain of the second variable domain by reciting an amino acid sequence identifier or mutations thereof. Thus, the instant claims are drawn to a huge genus of bispecific antibodies without defined structural features or partial structural features. 
The specification discloses generation of bispecific antibodies (page 44, Tables 3-6), including the elected bispecific antibody of claim 19 (page 14, last paragraph). The specification discloses the amino acid sequences of the heavy chain variable regions of variable domains of the bispecific antibodies (Figure 1). The specification (page 49 of the specification) also discloses various sequences for alternative variable regions of the heavy chain of an EGFR binding variable domain (Figure 7) and various sequences for alternative variable regions of the heavy chain of a cMET binding variable domain (Figure 8). The specification further discloses the light chain sequences in the bispecific antibodies (Figure 9B). However, such a disclosure is insufficient to support the broad genus of the instantly claimed bispecific antibodies.
Prior art teaches a number of bispecific antibodies that binds EGFR and cMet (see, e.g., Moores et al., Cancer Res. 76:3942-3953, 2016; Castoldi et al., Oncogene 32: 5593–5601, 2013; WO 2014/081954 A1). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other encompassed bispecific antibodies that bind EGFR and cMet might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of molecules.  
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of bispecific antibodies that bind EGFR and cMet, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of bispecific antibodies that binds EGFR and cMet.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
9. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claims 12 and 16-17 recite both a broad statement of the range/limitation and a narrower statement of the range/limitation, “…with 0-10 preferably 0-5 amino acid insertions, deletions, substitutions, additions or a combination thereof.” 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11. Claims 1, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moores et al.(Cancer Res. 76:3942-3953, 2016).
Moores et al. teach a bispecific antibody that binds EGFR and cMet (Abstract). The bispecific human IgG1 antibody were produced from the two bivalent parental antibodies, each with the respective single complementary mutations K409R and F405L (page 3943, left column, 2nd paragraph). The bispecific antibody binds EGFR domain III and extracellular domain of c-Met and (page 3943, left column, 3rd paragraph). The cMet-binding arm of the bispecific antibody blocks HGF ligand binding (page 3943, left column, 3rd paragraph). Thus, the teachings of Moores et al. meet the limitations of 1, 5-6, 8, and 10-11.
12. Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Castoldi et al. (Oncogene 32: 5593–5601, 2013). 
Castoldi et al. teach a bispecific antibody that binds EGFR and cMet (Abstract). The bispecific antibody was generated based upon he anti-EGFR antibody IgG1 cetuximab and the Met-specific IgG1 5D5 antibody.  (page 5593, end of right column). The bispecific antibody binds an extracellular domain (Domain III) of human EGFR and an extracellular domain of cMet (see antibody 5D5 binding information on page 54, Table 1 of the instant application). The bispecific antibody would bind cMet and block the binding of antibody 5D5 or HGF to cMet, Thus, the teachings of Castoldi et al. meet the limitations of claims 1, 6, and 8-10.
13. Claims 1-2, 6, 8, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu et al. (Cancer Res. 76 (14) Supplement, Oral presentation- Proffered Abstracts, July 15, 2016). 
Liu et al. teach a MET-EGFR bispecific antibody LY3164530, which is an engineered mAb-scFv bispecific antibody that consists of an immunoglobulin G4 (IgG4) antibody to MET and a single-chain variable fragment (scFv) to EGFR fused to the N-terminus of each heavy chain (HC). LY3164530 binds to extracellular domains of MET and EGFR with high affinity and inhibits signaling via both MET and EGFR receptors by blocking ligand binding and internalizing and degrading both receptors. The teachings of Liu et al. meet the limitations of claims 1-2, 6, 8, and 10.

Claim Objections
14. Claims 12-13 and 16-17 are objected to because it recites non-elected subject matter (non-elected bispecific antibodies). 
15. Claims 12-13 and 19 are objected to because they do not provide sequence identifier for the amino acid sequences. Appropriate correction is required.

Conclusion
16. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 18, 2022